UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-134 CURTISS-WRIGHT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 13-0612970 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Waterview Boulevard Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 541-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period of time that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, par value $1.00 per share: 46,071,619 shares (as of July 31, 2010). Page 1 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES TABLE of CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Unaudited Financial Statements: Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Condensed Consolidated Statements of Stockholders’ Equity 6 Notes to Condensed Consolidated Financial Statements 7- 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 - 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 Page 2 of 26 PART 1- FINANCIAL INFORMATION Item 1. Financial Statements CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EARNINGS (UNAUDITED) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Research and development costs Selling expenses General and administrative expenses Operating income Other income, net 47 Interest expense ) Earnings before income taxes Provision for income taxes Net earnings $ Basic earnings per share $ Diluted earnings per share $ Dividends per share $ Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements Page 3 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except par value) June 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant, and equipment, net Goodwill Other intangible assets, net Deferred tax assets, net Other assets Total Assets $ $ Liabilities Current Liabilities: Current portion of long-term debt and short-term debt $ $ Accounts payable Dividends payable - Accrued expenses Income taxes payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities, net Accrued pension and other postretirement benefit costs Long-term portion of environmental reserves Other liabilities Total Liabilities Contingencies and Commitments (Note 14) Stockholders' Equity Common stock, $1 par value Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Less:Cost of treasury stock ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements Page 4 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Net loss on sales and disposals of long-lived assets Gain on bargain purchase - ) Deferred income taxes Share-based compensation Change in operating assets and liabilities, net of businesses acquired: (Increase) decrease in receivables ) Increase in inventories ) ) Increase (decrease) in progress payments ) Decrease in accounts payable and accrued expenses ) ) (Decrease) increase in deferred revenue ) Decrease in income taxes payable ) ) Increase in net pension and postretirement liabilities Increase in other current and long-term assets ) ) Decrease in other current and long-term liabilities ) ) Total adjustments ) ) Net cash providedby operating activities Cash flows from investing activities: Proceeds from sales and disposals of long-lived assets 19 Acquisitions of intangible assets ) ) Additions to property, plant, and equipment ) ) Acquisition of businesses, net of cash acquired ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings on debt Principal payments on debt ) ) Proceeds from exercise of stock options Dividends paid ) ) Excess tax benefits from share-based compensation 74 Net cash provided by financing activities Effect of exchange-rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of investing activities: Fair value of assets acquired in current year acquisitions $ $ Additional consideration paid (received) on prior year acquisitions ) Liabilities assumed from current year acquisitions ) ) Gain on bargain purchase - ) Cash acquired ) (2 ) Acquisition of businesses, net of cash acquired $ $ See notes to condensed consolidated financial statements Page 5 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Accumulated Additional Other Common Paid in Retained Comprehensive Treasury Stock Capital Earnings Income Stock December 31, 2008 $ ) $ ) Net earnings - - - Pension and postretirement adjustment, net - Foreign currency translation adjustments, net - Dividends paid - - ) - - Stock options exercised, net - - Share-based compensation - - - Other - ) - - December 31, 2009 $ ) $ ) Net earnings - - - Pension and postretirement adjustment, net - Foreign currency translation adjustments, net - - - ) - Dividends declared - - ) - - Stock options exercised, net - - Share based compensation - - - Other - ) - - June 30, 2010 $ ) $ ) See notes to condensed consolidated financial statements Page 6 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Curtiss-Wright Corporation with its subsidiaries (the “Corporation”) is a diversified, multinational manufacturing and service company that designs, manufactures, and overhauls precision components and systems and provides highly engineered products and services to the aerospace, defense, automotive, shipbuilding, processing, oil, petrochemical, agricultural equipment, railroad, power generation, security, and metalworking industries. Operations are conducted through 57 manufacturing facilities and 66 metal treatment service facilities. The unaudited condensed consolidated financial statements include the accounts of Curtiss-Wright Corporation and its majority-owned subsidiaries.All significant transactions and accounts have been eliminated. The unaudited condensed consolidated financial statements of the Corporation have been prepared in conformity with accounting principles generally accepted in the United States of America, which requires management to make estimates and judgments that affect the reported amount of assets, liabilities, revenue, and expenses and disclosure of contingent assets and liabilities in the accompanying financial statements. The most significant of these estimates includes the estimate of costs to complete long-term contracts under the percentage-of-completion accounting methods, the estimate of useful lives for property, plant, and equipment, cash flow estimates used for testing the recoverability of assets, pension plan and postretirement obligation assumptions, estimates for inventory obsolescence, estimates for the valuation and useful lives of intangible assets, estimates for warranty reserves, and future environmental costs. Actual results may differ from these estimates.In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in these financial statements. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Corporation’s 2009 Annual Report on Form 10-K, as amended.The results of operations for interim periods are not necessarily indicative of trends or of the operating results for a full year. RECENTLY ISSUED ACCOUNTING STANDARDS ADOPTION OF NEW STANDARDS Improving Disclosures About Fair Value Measurements In February 2010, new guidance was issued which adds new requirements for disclosures about transfers into and out of Level 1 and 2 measurements and separate disclosures about purchases, sales, issuances, and settlements related to Level 3 measurements.The guidance also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value.In addition, employers’ disclosures about postretirement benefit plan assets are required to disclose classes of assets instead of major categories of assets.The new guidance was effective for the first reporting period beginning after December 15, 2009, except for the requirement to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The adoption of the guidance did not have a material impact on our disclosures.See Footnote 7 for additional information. Amendments to Certain Recognition and Measurement Requirements In February 2010, new guidance was issued to provide certain recognition and disclosure requirements surrounding subsequent events, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued, by requiring U.S. Securities and Exchange Commission (“SEC”) filers to evaluate subsequent events through the date that the financial statements are issued and by removing the requirement for SEC filers to disclose the date through which subsequent events have been evaluated.The new guidance was effective upon issuance.In accordance with this guidance, the Corporation has determined no subsequent events have occurred that would require adjustment to or additional disclosure in its condensed consolidated financial statements. Page 7 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) STANDARDS ISSUED BUT NOT YET EFFECTIVE Revenue Recognition – Milestone Method In April2010, new guidance was issued that provides criteria that should be met for determining whether the milestone method of revenue recognition is appropriate, as well as the associated disclosure requirements.The new guidance clarifies that a vendor can recognize consideration that is contingent on achieving a milestone as revenue in the period in which the milestone is achieved, only if the milestone meets all criteria to be considered substantive.The new guidance is effective for fiscal years beginning after June15, 2010. We do not anticipate that the adoption of this guidance will have a material impact on the Corporation’s results of operations or financial condition. Revenue Arrangements with Multiple Deliverables In September2009, new guidance was issued on revenue arrangements with multiple deliverables. The new guidance modifies the requirements for determining whether a deliverable can be treated as a separate unit of accounting by removing the criteria that verifiable and objective evidence of fair value exists for undelivered items, establishes a selling price hierarchy to help entities allocate arrangement consideration to separate units of account, requires the relative selling price allocation method for all arrangements, and expands required disclosures. The new guidance is effective for fiscal years beginning after June15, 2010. We do not anticipate that the adoption of this guidance will have a material impact on the Corporation’s results of operations or financial condition. Certain Revenue Arrangements That Include Software Elements In September2009, new guidance was issued on certain revenue arrangements that include software elements. The new guidance amended past guidance on software revenue recognition to exclude from scope all tangible products containing both software and non-software elements that function together to interdependently deliver the product’s essential functionality. The new guidance is effective for fiscal years beginning after June15, 2010. We do not anticipate that the adoption of this guidance will have a material impact on the Corporation’s results of operations or financial condition. RECENT DEVELOPMENTS U.S. Health Care Legislation In March 2010, the Patient Protection and Affordable Care Act (the “PPACA”) and the Health Care and Education Reconciliation Act of 2010 (the “HCERA” and, together with PPACA, the “Acts”) were signed into law. The Acts effectively change the tax treatment of federal subsidies paid to sponsors of retiree health benefit plans that provide prescription drug benefits at least as actuarially equivalent to the corresponding benefits provided under Medicare Part D. The federal subsidy paid to employers was introduced as part of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (the “MMA 2003”). The Corporation has been receiving the federal subsidy since the 2006 tax year related to certain retiree prescription drug plans that were determined to be actuarially equivalent to the benefit provided under Medicare Part D. Under the MMA 2003, the federal subsidy does not reduce an employer’s income tax deduction for the costs of providing such prescription drug plans nor is it subject to income tax to the individual. Under the Acts, beginning in 2013, an employer’s income tax deduction for the costs of providing Medicare Part D-equivalent prescription drug benefits to retirees will be reduced by the amount of the federal subsidy. Under the general standards of accounting, any impact from a change in tax law must be recognized in earnings in the period enacted regardless of the effective date. As a result, management recognized a one-time non-cash charge of approximately $0.8 million in the quarter ended March 31, 2010 for the write-off of deferred tax assets to reflect the change in the tax treatment of the federal subsidy. 2.ACQUISITIONS The Corporation acquired two businesses during the six months ended June 30, 2010.The acquisitions have been accounted for as a purchase under the guidance for business combinations, where the excess of the purchase price over the estimated fair value of the net tangible and intangible assets acquired is recorded as goodwill. The Corporation allocates the purchase price, including the value of identifiable intangibles with a finite life, based upon analysis which includes input from third party appraisals. The analysis, while substantially complete, is finalized no later than twelve months from the date of acquisition. The results of the acquired businesses have been included in the consolidated financial results of the Corporation from the date of acquisition in the segment indicated. Motion Control Segment Hybricon Corporation On June 1, 2010, the Corporation acquired all the issued and outstanding stock of Hybricon Corporation (“Hybricon”) for $18.8 million in cash.Under the terms of the Stock Purchase Agreement, the Corporation deposited $2.3 million into escrow as security for potential indemnification claims against the seller.The escrow amount will be held for a period of eighteen months, provided that 50% of the escrow will be released after twelve months subject to amounts held back for pending claims.Management funded the purchase from the Corporation’s revolving credit facility. The purchase price of the acquisition has been allocated to the net tangible and intangible assets acquired with the remainder recorded as goodwill on the basis of estimated fair values, as follows: (Inthousands) Accounts receivable $ Inventory Property, plant, and equipment Other current assets 68 Intangible assets Current liabilities ) Deferred income taxes ) Net tangible and intangible assets Purchase price Goodwill $ The goodwill of $11.2 million consists largely of synergies from combining the operations of Hybricon with our Electronic Systems business in Littleton, MA as well as value associated with the acquisition’s assembled workforce.The Corporation has determined that the goodwill will not be deductible for tax purposes. Hybricon designs and manufactures custom and standards-based enclosures and electronic backplanes for defense and commercial applications, and is a leading supplier for the most popular embedded commercial-off-the-shelf (COTS) system architectures.Hybricon had 72 employees as of the date of the acquisition and is located in Ayer, MA.Hybricon will operate in Curtiss-Wright's Motion Control segment.Revenues of the acquired business were $16.8 million for the fiscal year ended June 30, 2009. CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Specialist Electronics Services Limited On June 21, 2010, the Corporation acquired all the issued and outstanding stock of Specialist Electronics Services Ltd. (“SES”) for £15.0 million ($22.2 million), net of cash acquired.Under the terms of the Share Purchase Agreement, the Corporation deposited £1.9 million ($2.8 million) into escrow as security for potential indemnification claims against the seller.The escrow amount will be held for a period of twenty-four months, provided that 50% of the escrow will be released after twelve months subject to amounts held back for pending claims.Management funded the purchase from a combination of cash generated from foreign operations and the Corporation’s revolving credit facility. The purchase price of the acquisition has been allocated to the net tangible and intangible assets acquired with the remainder recorded as goodwill on the basis of estimated fair values, as follows: (USD, Inthousands) Accounts receivable $ Inventory Property, plant, and equipment 72 Other current assets 25 Intangible assets Current and non-current liabilities ) Deferred income taxes ) Net tangible and intangible assets Purchase price Goodwill $ The goodwill of £10.1 million ($15.1 million) consists largely of synergies achieved through the introduction of SES products to the Corporation’s distribution channels as well as synergies achieved from combining the operations of SES with United Kingdom based operations.The Corporation has determined that the goodwill will not be deductible for tax purposes. SES provides a range of rugged products for airborne and other severe environments, with particular expertise in solid state data recording, computing and control display units. Key platforms include fixed-wing, rotary-wing and unmanned aircraft, tactical vehicles and navy vessels.SES is located in Camberley, United Kingdom and had 41 employees as of the date of the acquisition.Revenues of the acquired business were £4.7 million ($7.5 million) for the fiscal year ended May 31, 2010. 3.RECEIVABLES Receivables at June 30, 2010 and December 31, 2009 include amounts billed to customers, claims, other receivables, and unbilled charges on long-term contracts consisting of amounts recognized as sales but not billed.Substantially all amounts of unbilled receivables are expected to be billed and collected within one year. The composition of receivables for those periods is as follows: (In thousands) June 30, December 31, Billed Receivables: Trade and other receivables $ $ Less: Allowance for doubtful accounts ) ) Net billed receivables Unbilled Receivables: Recoverable costs and estimated earnings not billed Less: Progress payments applied ) ) Net unbilled receivables Receivables, net $ $ 4.INVENTORIES Inventoried costs contain amounts relating to long-term contracts and programs with long production cycles, a portion of which will not be realized within one year.Inventories are valued at the lower of cost (principally average cost) or market. The composition of inventories is as follows: (In thousands) June 30, December 31, Raw material $ $ Work-in-process Finished goods and component parts Inventoried costs related to U.S. Government and other long-term contracts Gross inventories Less:Inventory reserves ) ) Progress payments applied, principally related to long-term contracts ) ) Inventories, net $ $ Page 9 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5.GOODWILL The Corporation accounts for acquisitions by assigning the purchase price to tangible and intangible assets and liabilities. Assets acquired and liabilities assumed are recorded at their fair values, and the excess of the purchase price over the amounts assigned is recorded as goodwill. The changes in the carrying amount of goodwill for the six months ended June 30, 2010 are as follows: (In thousands) Flow Control Motion Control Metal Treatment Consolidated December 31, 2009 $ Goodwill from 2010 acquisitions - - Change in estimate to fair value of net - assets acquired in prior year 42 - - 42 Additional consideration of prior years’ acquisitions - ) - ) Other adjustments - ) - ) Currency translation adjustment ) ) June 30, 2010 $ The purchase price allocations relating to the businesses acquired are initially based on estimates. The Corporation adjusts these estimates based upon final analysis including input from third party appraisals, when deemed appropriate.The determination of fair value is finalized no later than twelve months from acquisition. As of January 1, 2010, the Corporation’s Canadian entity changed its functional currency from the U.S. dollar to the Canadian dollar.The nature of this operation’s cash flow changed from predominately U.S. dollar to the Canadian dollar, therefore requiring the change in functional currency.In accordance with the guidance on foreign currency translation, an adjustment of $13.4 million, attributable to current-rate translation, was recorded to goodwill.This adjustment resulted in an increase to goodwill and is reported within the “currency translation adjustment” caption above. Page 10 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6.OTHER INTANGIBLE ASSETS, NET Intangible assets are generally the result of acquisitions and consist primarily of purchased technology, customer related intangibles, and trademarks.Intangible assets are amortized over useful lives that range between 1 to 20 years. The following tables present the cumulative composition of the Corporation’s intangible assets and include $9.9 million of indefinite lived intangible assets within other intangible assets for both periods presented. (In thousands) June 30, 2010 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ (In thousands) December 31, 2009 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ The following table presents the changes in the net balance of intangibles assets during the six months ended June 30, 2010. (In thousands) Customer Other Related Intangible Technology, net Intangibles, net Assets, net Total December 31,2009 $ Acquired during 2010 Amortization expense ) Change in estimate to fair value of net assets acquired in prior year - Net currency translation adjustment June 30, 2010 $ The purchase price allocations relating to the businesses acquired are initially based on estimates. The Corporation adjusts these estimates based upon final analysis including input from third party appraisals, when deemed appropriate.The determination of fair value is finalized no later than twelve months from acquisition. As of January 1, 2010, the Corporation’s Canadian entity changed its functional currency from the U.S. dollar to the Canadian dollar.The nature of this operations cash flow changed from predominately U.S. dollar to the Canadian dollar, therefore requiring the change in functional currency.In accordance with the guidance on foreign currency translation, an adjustment of $5.5 million, attributable to current-rate translation, was recorded to intangible assets.This adjustment resulted in an increase to other intangible assets and is reported within the “net currency translation adjustment” caption above. Page 11 of 26 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7.FAIR VALUE OF FINANCIAL INSTRUMENTS The Corporation uses financial instruments, such as forward foreign exchange contracts to hedge a portion of existing and anticipated foreign currency denominated transactions.The purpose of the Corporation’s foreign currency risk management program is to reduce volatility in earnings caused by exchange rate fluctuations.The Corporation does not elect to receive hedge accounting treatment and thus, records forward foreign exchange contracts at fair value, with the gain or loss on these transactions recorded into earnings in the period in which they occur. The Corporation does not use derivative financial instruments for trading or speculative purposes. The Corporation utilizes the fair value hierarchy to measure the value of its derivative instruments.The hierarchy establishes a framework for measuring fair value in accordance with generally accepted accounting principles: Level 1: Quoted market prices in active markets for identical assets or liabilities. Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. The Corporation values its derivative instruments by using the bid ask pricing that is common in the dealer markets.The dealers are ready to transact at these prices which use the mid-market pricing convention and are considered to be at fair market value.Based upon the fair value hierarchy, all of our foreign exchange derivative forwards are valued at Level 2.In addition, no transfers have been made between the levels. As of June 30, 2010, the fair value of these instruments is ($0.1) million. These instruments are classified as other current liabilities and other current assets. See the following tables for information on the location and amounts of derivative fair values in the Condensed Consolidated Balance Sheets and derivative gains and losses in the Condensed Consolidated Statements of Earnings. Fair Values of Derivative Instruments (In thousands) Balance Sheet Location Asset Derivatives Balance Sheet Location Liability Derivatives June 30, December 31, June 30, December 31, Foreign exchange contracts: Transactional Other Current Assets $
